PER CURIAM:
Julian Edward Rochester appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing this action raising various civil rights, habeas corpus and mandamus claims. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for the reasons stated by the district court. Rochester v. McKie, No. 8:11-cv-00797-JMC, 2011 WL 2671228 (D.S.C. July 8, 2011). We deny the motions for appointment of counsel, to grant appeal, for writ of prohibition, and to compel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.